DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
1.	Claims 7 and 8 are objected to because of the following informalities:  Claims 7 and 8 appear to contain the same limitation.  Appropriate correction is required.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 28, 31, 32, 36, 37, 39, and 43 of U.S. Patent No. USP 7,866,418. Although the claims at issue are not identical, they are not patentably distinct from each other because the noted claims fully encompasses the subject matter of the pending noted claims and therefore anticipate the claims.  Since the claims are anticipated (fully encompassed) by the noted claims in ‘418, the claims are not patentably distinct from the claims in ‘418, regardless of any additional subject matter present in the claims of ‘418.  With respect to claims 9, 10, and 13 it would have been within the skill of one in the art to have modified ‘418 and selected a single layer or two layers as these are a finite number of choices within the art and it would have been obvious to have tried ranges and selected a lateral dimension that yielded desirably compact properties.  
s 1, 16, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, 15, 41, and 44 of U.S. Patent No. USP 8,297,382. Although the claims at issue are not identical, they are not patentably distinct from each other because the noted claims fully encompasses the subject matter of the pending noted claims and therefore anticipate the claims.  Since the claims are anticipated (fully encompassed) by the noted claims in ‘382, the claims are not patentably distinct from the claims in ‘382, regardless of any additional subject matter present in the claims of ‘382.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Nicole Coy/Primary Examiner, Art Unit 3672